Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s election of Group I, claims 1-20, in the reply filed on August 8, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 1-20 are pending and under examination based on applicant’s species election. Applicant’s election of the following species in the reply filed on August 8, 2022 is acknowledged: SEQ ID NO:11.
	Claims 21-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claims. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e)
or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not
complied with one or more conditions for receiving the benefit of an earlier filing date
under 35 U.S.C.119(e) as follows:
The later-filed application must be an application for a patent for an invention
which is also disclosed in the prior application (the parent or original nonprovisional
application or provisional application). The disclosure of the invention in the parent
application and in the later-filed application must be sufficient to comply with the
requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance
Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/874,227 fails to
provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or
pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Regarding Claim 10, there is no description about comparing a level of immunogenic insulin peptides of a subject to the level prior to T1D treatment or at an earlier time. Regarding claim 11, there is no description about if the level of an immunogenic insulin peptide is elevated compared to a control the subject is diagnosed or determined to be at risk for developing T1D. Regarding claims 12-14, there is no description about the level of an immunogenic insulin peptide being compared to the level prior to treatment or at an earlier time. Regarding claim 15, there is no description about if an increased level of immunogenic insulin peptides is compared to a control not having T1D or the subject at an earlier time, then the subject is diagnosed with T1D or increased risk of having T1D. 
	Therefore, the effective filing date of claims 1-9 and 16-20 is 07/15/2019, the date that application 62/874,227 was filed. However, the effective filing date for claims 10-15 is 07/15/2020, the date that the present application was filed. If applicant disagrees with the examiner’s factual determination above, application should point out the places within application 62/874,227 where the relevant limitations are described in the manner required by 35 USC 112(a).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/14/2020 is in compliance with the provisions of 37 CFR 1.97, except where noted. Accordingly, the information disclosure is being considered by the examiner. 

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification
The disclosure is objected to because it contains embedded hyperlinks and/or other form of browser-executable code (see pages 45-46 of the specification). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

The disclosure is objected to because of the following informalities: Figure 3 of the drawings contains sequences which require the corresponding SEQ ID NO of each sequence to either be in the drawings or in the specification. The corresponding SEQ ID NOs are not present in either. Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 includes “e.g., the biological sample comprising circulating blood cells or circulating leukocytes”.  MPEP 273.05(d) states, “Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim.” The “e.g.” is clearly not a limitation of claim 1 (see Claim 2), and as stated MPEP 273.05(d), examples are to be included in the specification, not in the claims. Therefore, the “e.g.” or the sentence in parentheses should be removed entirely. Appropriate correction is required.

Claim 9 is objected to because of the following informalities: Claim 9 recites “ACN.” The acronym “ACN” is not explicitly defined in the specification. Page 42, line 1 of the specification states “acetonitrile.” The first time “ACN” is used, it must be accompanied by the definition of the abbreviation. Appropriate correction is required. 

Claim 20 is objected to because of the following informalities: Claim 20 recites SEQ ID NO: 4 as “FVNQHLcGSHLVEALYLVcGERGFFYTPKT” and SEQ ID NO:20 as FVNQHLcGSHLVEALYLVcGERGFFYTPKT.” The lower case “c” in the sequences appear to be a typo because the submitted sequences contain Cys (C) at these positions. Further, claim 20 requires selecting a peptide from or derived from a list of sequences. However, SEQ ID NOs 3, 4, and 20 are identical and therefore do not represent different choices. Two of these sequences should be removed. Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether undue experimentation is required, are set forth in In re Wands 8 USPQ2d 1400. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the
presence or absence of working examples, (4) the nature of the invention, (5) the state
of the prior art, (6) the relative skill of those in the art, (7) the predictability or
unpredictability of the art and (8) the breadth of the claims.

(4) The nature of the invention and (8) The breadth of the claims:
The nature of the invention is a method of detecting immunogenic insulin peptides wherein the immunogenic insulin peptide comprises a peptide selected from or derived from the group consisting of SEQ ID NO: 1 – 30, immunogenic portions, mutants, or variants thereof, and combinations thereof. Therefore, the nature of the invention is a chemical case, where there is natural unpredictability in performance of certain species or sub-combinations other than those specifically enumerated; see MPEP 2163. Accordingly, it is the Office’s position that undue experimentation would be required to practice the claimed methods, with a reasonable expectation of success, because it would not be predictable from the disclosure of any one particular species what other species may or may not work; see MPEP 2164.03.
The claim broadly encompasses any immunogenic portion, mutant, or variation thereof, and combinations thereof of SEQ ID NO: 1 – 30. Thus, the claims are broad in that they encompass any peptide sequence. A mutant or variant thereof includes any arbitrary sequence regardless of function. There is also no indication as to which portion of the sequence is immunogenic, therefore, if there was a mutant of one of the sequences, it would require undue experimentation to determine that the immunogenic portion is still present. 

(2) The amount of direction or guidance provided by the inventor; (3) The
absence of working examples: 
There is an absence of working examples to demonstrate the immunogenic portions of the insulin peptides as well as what possible mutants, variants, and combinations thereof of SEQ ID NO: 1 – 30 would still be immunogenic. The applicant has not provided substantive evidence of possible mutant and variant immunogenic insulin peptides. Because the peptides encompassed by the instant claim are so disparate and no single peptide example can be representative of all the other possible mutant, variant, and combinations thereof, there is not support for the breadth of the claims.
Therefore, given the lack of working examples commensurate in scope to the claimed invention and the unpredictability of the immunogenic peptide sequence, the specification, as filed, does not provide enablement for all claimed peptide sequences. 
Applying the above test to the facts of record, it is determined that 1) no declaration under 37 C.F.R. 1.132 or other relevant evidence has been made of record establishing the amount of experimentation necessary, 2) insufficient direction or guidance is presented in the specification with respect to broadly selecting any peptide, 3) the relative skill of those in the art is commonly recognized as quite high (post-doctoral level). One of skill in the art would require guidance, in order to make or use the claimed method of detecting immunogenic insulin peptides in a manner reasonable in correlation with the scope of the claim. Without proper guidance, the experimentation is undue because it requires others to make and test an infinite number of mutants to determine which ones are within the claim scope. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 20 recites the limitation “immunogenic portion, mutants, or variant thereof.” There are two ways of interpreting if a sequence is a mutant or variant. For example, if a poly-A tail is added to one of the sequences, the sequence would not be a mutant or variant because the poly-A tail has no relation to insulin. Contrary, if a poly-A tail is added to one of the sequences and residues are changed, the sequence could be considered a mutant or variant because alanine could be considered a mutation of the native residues. Therefore, it is unclear what particular mutants or variants are being referred to. It is also unclear which mutants or variants would still be considered immunogenic. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 10-15 are determined to be directed to subject matter that is a natural phenomenon. The rationale for this determination is explained below.

Step 1: It must first be determined if the claim is to a statutory category, and, if so proceed to step 2A prong 1. The claims are directed to methods of detecting insulin peptides and fall within the statutory category of a method. 

Step 2A, prong 1: Prong 1 requires the Examiner to evaluate whether the claim recites a judicial exception and, if so, proceed to prong 2. In this case, claim 10 is drawn to the judicial exception: “comparing a level of immunogenic insulin peptides to a level of immunogenic peptides of a control or subject not having T1D, …of the subject prior to T1D treatment, or …of the subject at an earlier time.” Therefore, claim 10 is drawn to a natural observation of the immunogenic insulin peptides as they relate to a healthy control without any human intervention. Claims 11-15 further describe the judicial exception; the level of immunogenic insulin peptides is correlated with diagnosis of type 1 diabetes.  

Step 2A, prong 2: Prong 2 requires the Examiner to evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception and, if not, proceed to step 2B. In order to integrate the recited judicial exception into a practical application, the claim will apply, rely on, or use the judicial exception that imposes a meaningful limit such that the claim is more than a drafting effort to monopolize the judicial exception. Examiners evaluate integration by identifying additional elements in the claim beyond the judicial exception and evaluating those elements individually and in combination to determine whether they integrate the exception into a practical application. Examples that have been found by the Courts in which the exception was not integrated into a practical application include: 
Mere instructions to implement an abstract idea on a computer
Adding generic instructions that the judicial exception should be used (“apply it”)
Adding insignificant extrasolution activity to the exception (“mere data gathering”)
Generally linking the use of the exception to a particular technological environment or field of use

In this case, the remaining elements of the claim are directed to a method of measuring (“detecting, i.e., observing”) the natural phenomenon or describing the phenomenon itself. For example, limitations detecting insulin peptides comprising administering glucose to a subject, obtaining a biological sample comprising insulin peptides, and detecting a level of an immunogenic insulin peptide, wherein the immunogenic insulin peptide comprises a pathogenic epitope.” Thus, for the purpose of step 2A, prong 2, these elements do not integrate the exception as they describe the exception itself, e.g., where one may observe the natural phenomenon. 
As discussed herein and previously, “mere data gathering” is both necessary to utilize the judicial exception as well as insignificant extrasolution activity. In order to compare levels of peptides, the levels would first need to be detected.  
Since claims 11-15 only further describe the judicial exception, they cannot add additional elements to the judicial exception, and thus are ineligible for the same reasons. The additional elements, alone or in combination, do not apply nor use that exception as every additional element is directed to gathering the necessary data in order to make the diagnosis determination, i.e., the claim does no more than claim that the relationship should be observed and then informs others as to the implication of that observation. 

Step 2B: Where a claim does not integrate the exception, a claim may nevertheless be patent eligible, for example where additional elements are “significantly more” than the exception such that the additional elements were unconventional in combination. Considerations include whether or not the claim adds a specific limitation or combination of limitations that not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may be present. In this case, the discovery is in the relationship between immunogenic insulin peptides as it relates to a healthy control as well as the correlation between immunogenic insulin peptides and type 1 diabetes diagnosis. The limitations in the claim are general to “detecting” insulin peptides and include any technique known to detect peptides. 
Obtaining a sample and measuring peptides in the sample is conventional wisdom in the art. The claim is drawn to the necessary data gathering step and only describes detecting peptides which was already well-known, routine, and conventional. There are many techniques known and routinely used to detect peptides, including specifically insulin peptides. 
See for example: 
Leighton (A Practical Review of C-Peptide Testing in Diabetes, 2017, Diabetes Therapy, Volume 8, Pages 475-487)
Delong (Pathogenic CD4 T cells in type 1 diabetes recognize epitopes formed by peptide fusion, 2016, Science, Volume 351, Issue 6274, Pages 1-12)
Taylor (A high-throughput mass spectrometry assay to simultaneously measure intact insulin and C-peptide, 2016, Clinica Chimica Acta, Volume 455, Pages 202-208)
Kinumi (Quantification of serum C-peptide by isotope-dilution liquid chromatography-tandem mass spectrometry: Enhance detection using chemical modification and immunoaffinity purification, 2014, Journal of Chromatography B, Pages 138-142). 

This list is not exhaustive, but illustrates that at the time of or before the instant invention, a method of detecting peptides meeting the criteria of the instantly claimed method of detecting, was already publicly known and has been disclosed for measuring insulin peptides. 
Leighton teaches that venous blood (biological sample) c-peptide levels can be measured (detected) in the random, fasting, or stimulated state and stimulation methods include using intravenous/oral glucose (administer) [page 478, left column, paragraph 2]. Leighton further teaches that c-peptide is a useful tool in the classification of diabetes and that it can help differentiate T1DM, T2DM, and MODY [page 480, right column, paragraph 3]. This supports that all three steps of claim 1 are routine and conventional. 
Delong teaches that pathogenic CD4 T cells target peptide ligands that are formed by covalent crosslinking of proinsulin peptides to other peptides present in β-cell secretory granules and that these hybrid insulin peptides (HIPs) can be detected by mass spectrometry in β-cells [Abstract], supporting that the claimed method of detecting at the time of the invention was well-known, routine, and conventional. 
Taylor teaches a multiplexed liquid chromatography-tandem mass spectrometry (LC-MS/MS) assay for intact insulin and C-peptide [Abstract] and the assay demonstrated analytical measurements (detecting) for insulin and C-peptide [see Results, Assay Performance, first paragraph], further supporting that the claimed method of detecting at the time of the invention was well-known, routine, and conventional.
Kinumi teaches a method to quantify human C-peptide by isotope-dilution mass spectrometry (ID MS) and that ID MS can quantify human serum (a biological sample) C-peptide with high sensitivity and precision (detecting a level), even in traceable measurements [Abstract], further supporting that the claimed method of detecting at the time of the invention was well-known, routine, and conventional.

The Court in Ameritox v Millennium 88 F.Supp.3d 885 (2015) determined that while the decision in Mayo tied the notion of well-understood and conventional steps to "activity already engaged in by the scientific community”, the Court when deciding Myriad v Ambry couched the question as "techniques that a scientist would have thought” to use. Thus, the relevant question when determining whether or not a technique was routine and conventional is not necessarily that the steps were strictly practiced in the art prior to the invention as in Mayo, but whether the techniques are those that would have been thought of by the artisan given the relevant information. This conclusion is supported not only by the Ameritox case, but also by the decision in Ariosa v Sequenom, where the sample was clearly unconventional (maternal plasma had routinely been disregarded as medical waste) but when provided with information regarding the natural relationship between cffDNA in maternal plasma and a diagnosis, the remaining portion of the claim was drawn to no more than "known laboratory techniques". This is also supported by the decision in Myriad v Ambry, where the probes for BRCA7 were previously unknown, but represented no more than a standard technique for detection; "any scientist engaged in obtaining the sequence of a gene in a patient sample would rely on these techniques”.
As a whole, considering every step of the most recent guidelines for a proper §101 analysis, claims 10-15 do not provide significantly more than the recitation of the judicial exception and are thus not patent eligible. 
The instant claims follow the pattern of Julitis (May 2016 guidance) claim 2, which is ineligible. This is also similar to the fact pattern of the claims at issue in Mayo, where a drug was administered, the natural metabolites were measured, and a conclusion was made about treatment efficacy; this was deemed ineligible by the Supreme Court. 
In Mayo, a level of the metabolite "less than about 230 pmol per 8x 10° red blood cells [indicated] a need to increase the amount of said drug”. Such claim limitations were found to be a description of the correlation itself and not “significantly more”. It was also found that steps prior to this constituted routine data gathering, instructing the artisan to engage in conventional, well-known practices and then "warning" the user of the implications of the data; this was not eligible in Mayo. Applicant has not invented nor improved any technology but the claims are directed to the discovery of a natural phenomenon (the correlation described above) and instructs others to gather the necessary data using known techniques and then informs others of the implications of that data.
Claims 11-15 are directed to the judicial exception itself. Additional elements are deficient because these claims merely recite comparing the levels of immunogenic insulin peptides and determining the diagnosis, stage of disease, risk, or response to treatment of a subject. 
In summary, the above analysis conducted in line with all current guidance issued by the USPTO sets forth the rationale and evidence for deeming the above claims patent ineligible. It is appreciated that all inventions at some level embody, use, reflect, rest upon, or apply a law of nature, natural phenomenon, or abstract idea. However, the instant claims do not improve another technology, apply the judicial exception with any specific machine, transform the gathered data into a different state or thing, include any limitations which use or apply the exception, add a limitation that is anything more than what is well-understood, conventional, or routine in the field, or any other meaningful limitation beyond generally linking the use of the exception to a particular technological environment. In other words, the claims as a whole instruct a user to observe immunogenic insulin peptides in a particular context using conventional samples and a known methodology because the levels of immunogenic insulin peptides inform the relevant audience about a correlation that exists between the gathered data and a diagnosis, stage of disease, risk, or response to treatment. The added steps of determining the diagnosis, stage of disease, risk, or response to treatment “based on” the gathered data is no more than instructions to “apply it”.
Therefore, claims 10-15 are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wan (Pancreatic islets communicate with lymphoid tissues via exocytosis of insulin peptides, 2018, Nature, Volume 560, Issue 7716, Pages 1-27). 

Regarding claims 1-4, and 8, Wan teaches insulin peptides are secreted when stimulated with 25 mM glucose in mice [page 4, third paragraph]. Wan further teaches collecting the supernatants (blood cells) for competitive ELISA assay after the glucose challenge and performing MS spectra of four secreted peptides [Figure 5]. Wan also teaches that upon glucose challenge, catabolized insulin fragments containing defined pathogenic epitopes in beta-cell granules are released into circulation and recognized by CD4 T cells [Abstract]. 

Regarding claims 5 and 17-19, Wan teaches that most sequences were derived from the C-peptide, along with B-chain derived sequences relevant to the 9-23 region and spanning the B-chain/C-peptide (B-C) junction [page 4, fourth paragraph]. Wan further teaches that many of the peptides were identical or relevant to previously identified pathogenic epitopes using diabetogenic T cells as probes and B:9-23 associated peptides activated both B:12-20 and B:13-21 reactive T-cells [page 4, fourth paragraph].

Regarding claims 6 and 7, Wan teaches quantifying the motility of insulin-specific T cells transferred together with wild-type CD4 T cells as a control when presented with insulin [page 2, second paragraph]. Wan further teaches widespread presentation of insulin peptides was manifested by reduced motility of the B:12-20 reactive T cells relative to the wild-type CD4 T cells [page 2, third paragraph]. 

Regarding claim 9, Wan teaches that peptide samples were loaded onto a trap column, eluted onto an Easy-Spry PepMap column, and separated with the following gradient: all % Buffer B (0.1% formic acid in ACN): 0–40 min, 2%–22%; 40–50 min, 22%–35%; 50–60 min, 35–95%; 60–70 min, isocratic at 95%; 70–71 min, 95%–2%, 71–85 min, isocratic at 2% [page 10, third paragraph].

	Regarding claim 16, Wan teaches that upon glucose challenge, catabolized insulin fragments containing defined pathogenic epitopes in beta-cell granules are released into circulation and recognized by CD4 T cells [Abstract]. 
	The examiner is interpreting the claim limitation of “capable of eliciting an autoimmune response in the subject” as being inherent in the teachings of the art. If the insulin fragments containing defined pathogenic epitopes are recognized by CD4 T cells, then they necessarily are eliciting an autoimmune response. 

	Regarding claim 20, Wan teaches B (9-23 associated) insulin peptide sequences which comprise FFYTPK [Figure 3]. 

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leighton (A Practical Review of C-Peptide Testing in Diabetes, 2017, Diabetes Therapy, Volume 8, Pages 475-487). 

Regarding claims 1 and 2, Leighton teaches that venous blood c-peptide levels can be measured in the random, fasting, or stimulated state and stimulation methods include using intravenous/oral glucose [page 478, left column, paragraph 2]. Leighton further teaches that c-peptide is a useful tool in the classification of diabetes and that it can help differentiate T1DM, T2DM, and MODY [page 480, right column, paragraph 3]. 
The examiner is interpreting the claim limitation of “wherein the immunogenic insulin peptide comprises a pathogenic epitope” as being inherent in the teachings of the prior art because if the c-peptide is used to test for diabetes, then there would necessarily be peptides comprising pathogenic epitopes because type 1 diabetes is an autoimmune disease.

Regarding claim 3, Leighton teaches that c-peptide is a widely used measure of pancreatic beta cell function [see Abstract] and c-peptide is a part of proinsulin which cleaves prior to co-secretion with insulin from pancreatic beta cells [see Introduction]. Leighton further teaches that c-peptide is cleared in the peripheral circulation [page 476, left column, first paragraph]. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-7 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Leighton (A Practical Review of C-Peptide Testing in Diabetes, 2017, Diabetes Therapy, Volume 8, Pages 475-487) as applied to claims 1-3 above, in view of Unanue (Antigen Presentation in the Autoimmune Diabetes of the NOD Mouse, 2014, Annual Review of Immunology, Volume 32, Pages 579-608). 

To reiterate, Leighton teaches that venous blood c-peptide levels can be measured in the random, fasting, or stimulated state and stimulation methods include using intravenous/oral glucose [page 478, left column, paragraph 2]. Leighton further teaches that c-peptide is a useful tool in the classification of diabetes and that it can help differentiate T1DM, T2DM, and MODY [page 480, right column, paragraph 3]. Leighton also teaches that c-peptide is a widely used measure of pancreatic beta cell function [see Abstract] and c-peptide is a part of proinsulin which cleaves prior to co-secretion with insulin from pancreatic beta cells [see Introduction]. Leighton further teaches that c-peptide is cleared in the peripheral circulation [page 476, left column, first paragraph].
The examiner is interpreting the claim limitation of “wherein the immunogenic insulin peptide comprises a pathogenic epitope” as being inherent in the teachings of the prior art because if the c-peptide is used to test for diabetes, then there would necessarily be peptides comprising pathogenic epitopes since type 1 diabetes is an autoimmune disease.  

	However, Leighton does not specifically teach that the immunogenic insulin peptide is recognized by insulin-specific CD4 T cells, wherein the insulin-specific CD4 T cells are segment 12-20 insulin B-chain specific CD4 T cells recognizing a B:12-20 epitope, wherein the B:12-20-specific T cells have reduced motility when in fluid contact with immunogenic insulin peptides compared to a control in fluid contact with the immunogenic insulin peptides, or wherein the control is a wild-type CD4 T cell. Leighton also does not specifically teach that the immunogenic insulin peptide is a peptide derived from an insulin B chain, is a peptide comprising or derived from B:9-23 peptides or comprising or derived from C-peptide 1-30, or that the immunogenic insulin peptide is derived from an insulin B:9-23 segment or derived from a portion of an insulin B:9-23 segment, is immunogenic, and comprises or is derived from at least a portion of the insulin B chain, an immunogenic mutant thereof, or an immunogenic fragment thereof.  

Regarding claim 20, Unanue teaches an immunogenic insulin peptide comprising a peptide of SEQ ID NO: 11: FFYTPK [Figure 2].  

Because Leighton teaches detecting insulin peptides that contain pathogenic epitopes, it would have been obvious to detect the immunogenic insulin peptide comprising SEQ ID NO:11, as taught by Unanue. 

Claims 4-7 are included in this rejection because these claims are directed to inherent properties of the insulin-specific CD4 T cells. Further, this is supported by the teachings of Unanue that many of the known insulin-reactive T cells are directed to a peptide that encompasses the B chain 9-23 sequence and there are T cells to two overlapping peptides within the 9-23 segment: 12-20 and 13-21 [page 589, paragraphs 3-4]. Unanue further teaches two types of CD4 T cells: Type B, which recognize residues 12-20, and type A, which recognize residues 13-21 [page 591, paragraph 4]. Applicant is reminded that chemical compounds and their properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA1963)), as are their processes and yields (In re Von Schickh, 362 F.2d 821, 150 USPQ 300 (CCPA 1966)). A person of ordinary skill in the art would recognize that these are properties of these T cells.  

Claims 16-19 are included in this rejection because Unanue teaches that SEQ ID NO: 11 is derived from an insulin B chain involved in T cell autoreactivity and is derived from the insulin B:9-23 segment [Figure 2]. Because all structural limitations have been met, then all functional limitations must be inherent. 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Leighton (A Practical Review of C-Peptide Testing in Diabetes, 2017, Diabetes Therapy, Volume 8, Pages 475-487) as applied to claims 1-3 above, in view of Delong (Pathogenic CD4 T cells in type 1 diabetes recognize epitopes formed by peptide fusion, 2016, Science, Volume 351, Issue 6274, Pages 1-12), and further in view of Boone (Top-Down Proteomics, 2016, Proteomic Profiling and Analytical Chemistry, Second Edition). 

Claims 1-3 are anticipated by Leighton as taught above.

However, Leighton does not teach detecting the level of an immunogenic insulin peptide using mass spectrometry or that the peptide components in the biological sample are separated with a gradient: all % Buffer B (0.1 % formic acid in ACN): at
about 0-40 min, at about 2-22%; at about 40-50 min, at about 22-35%; at about 50-60
min, at about 35-95%; at about 60-70 min, isocratic at about 95%; at about 70-71 min,
at about 95-2%; and at about 71-85 min, at about isocratic at 2%.

Delong teaches that the peptides that are highly antigenic for CD4 T cells can be detected by mass spectrometry in β-cells [Abstract]. 

Boone teaches a typical gradient consists of two solvents including organic solvent (ACN or methanol) and polar solvent (water). Boone further teaches that the sample is injected in high organic solvent (typically 80% ACN or methanol; 0.1% formic acid) and retained proteins are eluted in a gradient from 20% to 100% polar solvent (0.1% formic acid) in 30–90 min depending on the sample complexity. Boone also teaches that the last step is column reequilibration with organic solvent for at least 25 min [see section 10.2.1.2 Hydrophilic Interaction Liquid Chromatography]. 

One of ordinary skill in the art would have found using mass spectrometry to be obvious because this is a known method in the art to detect peptides, as taught by Delong. Further, it would have been obvious to use mass spectrometry with the limitations of Claim 9 because Boone teaches that separating out peptides with a gradient is a known method. It is recognized that the concentrations and time ranges as taught by Boone are not exact to the limitations of claim 9. However, Boone teaches that the buffer increases overtime and then decreases at the end, and therefore follows the same overall trend of the limitations of claim 9. Determining the specific concentrations and time is routine optimization and thus the art recognizes that these are result-effective variables (MPEP § 2144.05(II)(B)).

Pertinent Art
A.      Crawford et al., Specificity and detection of insulin-reactive CD4+ T cells in type 1 diabetes in the nonobese diabetic (NOD) mouse, 2011, PNAS, Volume 108, Number 40, Pages 16729-16734.
	- This is pertinent art to the instant application because Crawford teaches that anti-B:9-23 T cells could be divided into two types: the first type recognizes B:12-20 and the second type recognizes B:13-21. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittney E Donoghue whose telephone number is (571)272-9883. The examiner can normally be reached Mon - Fri 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.E.D./Examiner, Art Unit 1646                                                                                                                                                                                                        
/Adam Weidner/Primary Examiner, Art Unit 1649